                   Case 1:20-cv-05878-CM Document 35-2 Filed 08/27/20 Page 1 of 2


Brittany J. Rosario

From:                 Bret Kearney <bkearney@lufsd.org>
Sent:                 Thursday, August 27, 2020 8:53 AM
To:                   Adam Kleinberg
Subject:              Fwd: Summons and Complaint
Attachments:          2020-08-20 Declaration Appendix A - DT - IEP.pdf; 2020-08-20 Declaration Appendix C - MM -
                      IEP.pdf; 2020-08-20 Declaration 20-cv-5878 by Peter Albert.pdf; 2020-08-20 Declaration Appendix B
                      - SM - IEP.pdf; 2020-08-20 Declaration Appendix D - ZJ - IEP.pdf; 2020-08-22 20-cv-5878 OTSC by
                      Judge Woods.pdf; 2020-08-20 MOL 20-cv-5878.pdf; Proposed OTSC 20-cv-5878 by Plaintiffs.pdf;
                      2020-08-20 Declaration Appendix E - VN - IEP.pdf; DISTRICT DOCUMENT-compressed.pdf

Follow Up Flag:       Follow up
Flag Status:          Flagged



                                          This message was sent securely using Zix®




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Daniel Giordano <dgiordano@lufsd.org>
Date: Wed, Aug 26, 2020 at 5:38 PM
Subject: Fwd: Summons and Complaint
To: Bret Kearney <bkearney@lufsd.org>




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Nikhil Patil <nikhil@pabilaw.org>
Date: Wed, Aug 26, 2020 at 5:35 PM
Subject: Summons and Complaint
To: Covid 19 <covid@pabilaw.org>
Cc: Peter Albert <peter@pabilaw.org>


TO WHOM IT MAY CONCERN:

Please find the attached Summons and Complaint addressed to all School Districts in the United States for Case 1:20‐cv‐
5878 (CM) filed in SDNY. In addition, you will find Judge Woods’ order for all Defendants to respond by September 4,
2020, to the attached Plaintiffs Memorandum of Law in Support of the Order to Show Cause, as well as the declaration
from Plaintiff’s attorney Peter Albert and accompanying documents (Appendices A‐E).



If you are not the correct person within your School District to accept the service of this federal complaint, please
forward it to the correct person and cc me so I can follow up with them directly.


‐‐



                                                              1
                                                                                                                                                Case 1:20-cv-05878-CM Document 35-2 Filed 08/27/20 Page 2 of 2

                           To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                                                                                                                                                                      Regards,
                                                                                                                                                                                                                                                                      Nikhil Patil (pronouns:he, him, his) | Communications Associate
                                                                                                                                                                                                                                                                      300 East 95th Street, Suite #130
                                                                                                                                                                                                                                                                      New York, New York 10128
                                                                                                                                                                                                                                                                      Tel. 646.850.5035
                                                                                                                                                                                                                                                                      braininjuryrights.org




Confidentiality Notice - This email message, including all the attachments, is for the sole use of the intended recipient(s) and contains confidential information. Unauthorized use or disclosure is
prohibited. If you are not the intended recipient, you may not use, disclose, copy or disseminate this information. If you are not the intended recipient, please contact the sender immediately by reply email
and destroy all copies of the original message, including attachments.
Aviso de confidencialidad - Este mensaje de correo electrónico, incluyendo todos los archivos adjuntos, es para el uso exclusivo de los destinatarios previstos y contiene información confidencial. Se
prohíbe el uso o la divulgación no autorizados. Si usted no es el destinatario deseado, usted no puede utilizar, revelar, copiar o difundir esta información. Si usted no es el destinatario deseado, por favor
póngase en contacto con el remitente inmediatamente por correo electrónico de respuesta y destruir todas las copias del mensaje original, incluyendo los archivos adjunto




‐‐

        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




     Superintendent

     Lindenhurst U.F.S.D
        To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.                      To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
        Title: iGen: Why Today 's Super-Connected Kids A re Growing Up Less Rebellious, More Tolerant, Less Happy --
        and Completely Unprepared for A dulthood--and What That Means for the Rest of Us, A uthor: Jean M. Twenge
        PhD




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the party or parties to whom it is
addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are not
an intended recipient, you are hereby notified that any viewing, copying, disclosure or distribution of this information may be subject to legal
restriction or sanction. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original message without
making any copies.

Important: This electronic mail message and any attached files contain information intended for the exclusive use of the party or parties to whom it is
addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are not
an intended recipient, you are hereby notified that any viewing, copying, disclosure or distribution of this information may be subject to legal
restriction or sanction. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original message without
making any copies.


This message was secured by Zix®.




                                                                                                                                                                                                                                                                                                  2
